Luke, J.
1. In order for a broker to earn a commission on account of the sale of property, he must either have sold it or been the procuring cause of the sale. The owner may sell the property, and if he does not use the broker’s labor to help in the sale, he owes the broker nothing, but if a purchaser procured by the broker buys from the owner, even at a less price than that given the broker, the owner would be liable for the broker’s commission if the broker’s effort was the procuring cause of the sale. See Doonan v. Ives, 73 Ga. 295; Case Threshing Machine Co. v. Binns, 23 Ga. App. 45 (3) (97 S. E. 443), and- cases cited.
(a) The court did not err in overruling the general and special demurrers of the defendant, nor in overruling the motion to dismiss the case.
(7)) The charge of the court, when read in its entirety, was full and fair. The evidence authorized the verdict, which has the approval of the trial judge, and for no reason assigned was it error to overrule the motion for a new trial.

Judgment on main hill of exceptions affirmed j cross-hill dismissed.


Broyles, G. J., ancl Bloodworth, J., concur.